Citation Nr: 1706859	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a neck disability, to include as secondary to residuals of a TBI.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction has since been transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim of entitlement to a disability rating in excess of 10 percent for residuals of a TBI, remand is warranted for further development.  Service connection was granted for this disability in September 1970 and a 10 percent rating was assigned under former Diagnostic Code 8045 based on the Veteran's "complaints of dizziness when bending over and raising up" and continuous headaches.  

The diagnosis was subsequently changed to TBI.  The January 2010 VA examiner indicated that the Veteran experienced headaches 3 times a month which lasted 3 hours per episode, and the Veteran rated his headaches as 5/10 on pain scale.  The Veteran's representative asserts in a May 2015 statement that because the VA examiner failed to note whether or not the Veteran's headaches were prostrating and did not identify what type of headaches the Veteran experienced, a remand is warranted to provide him an adequate examination.  The Board finds that because the VA examiner did not properly assess the nature and severity of the Veteran's headaches, a comprehensive VA examination is necessary to address the current level of the Veteran's residuals of a TBI.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran submitted an April 2011 notice of disagreement (NOD) to the RO's rating decision issued in April 2010 that denied service connection for a neck disability.  To date, no statement of the case (SOC) has been furnished for the issue of service connection for a neck disability presented in the rating decision.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Indeed, the Veteran's representative, Veterans of Foreign Wars, included written argument in support of this issue in its January 2017 Informal Hearing Presentation.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his TBI disability that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his TBI symptoms, to specifically include the frequency and severity of his headaches.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, frequency and severity of his residuals of a TBI.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  The examiner should identify all related TBI symptoms, to include whether the Veteran experiences prostrating headaches, and their severity.  

4.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

5.  Separately, prepare an SOC in accordance with 38 C.F.R. § 19.29 (2016) regarding entitlement to service connection for a neck disability.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

